e a e e h w n a w e a department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx - a - one tax_exempt_and_government_entities_division release number release date legend org organization name xx date org address date august address address person to contact identuficagon number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested dear a final adverse determination_letter as this i sec_501 of the internal_revenue_code sec_501 of the code is hereby revoked effective january 20xx to your exempt status under section your exemption from federal_income_tax under our adverse determination was made for the following reason s i r c organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 a and revrul_59_95 1959_1_cb_627 contributions to your organization are nu longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the vear ending december 20xx and for all vears thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petuon for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court vou must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to vou contact the clerk of the appropriate court for the rules for imimating suits for declaratory pudyment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing director eo examinations enclosures publication publication notice cc internal_revenue_service date date org address department of the treasury te_ge division mail stop sf golden gate avenue san francisco california taxpayer_identification_number form tax_year s ended person to contacvid number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available adininistrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact vou thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f legend org organization name company xx date city city state state co-1 issue is the org a church integrated auxiliary an organization exempt from tax under sec_501 of the internal_revenue_code facts the org a church integrated auxiliary the organization received a letter from the internal_revenue_service dated march 20xx recognizing it as an organization exempt from tax under sec_501 of the internal_revenue_code during the process of applying for the determination the organization submitted documents indicating that it was not a church or an integrated_auxiliary_of_a_church the organization filed a form_990 for the year ending december 20xx on june 20xx it filed form_990 for the year ending december 20xx on april 20xx it filed a return for the year ending december 20xx on may 20xx none of these returns contained any financial information about the organization various lines on the returns had entries such as dollar_figurezero dollar_figuregogiliad na gogleplexian ’gogalplexian index and gogiliad index for the year 20xx the organization described its program service accomplishments as a b c d persons homeless in city with temporary transitional free shelter in motor vehicles agreed to follow rote academic solution to cause of the chronic hard time they are experiencing accessing the essential health and hygiene services model program for numerous like set-ups worldwide as ours remittance of conflict resolution communications skills curriculae within international work areas united nations plaza free mobil soup kitchen program affiliation u n homeless committee world affairs council of northern state co-1 city state within context of newly met civilization diplomacy instatement w financing included international volunteer employment arrangement workable for all design anonymous enrollment international range programization produces estimate of apx big_number participants low volume community wide detox educational with leadership remittance broadcast aids hiv epidemic recovery leadership remittance broadcast two way w international range approach the expenses for these programs were listed a zero or n a the internal_revenue_service sent a letter to the organization dated september 20xx asking for a description of its activities and copies of financial records showing its total receipts for the year ending december 20xx no response was received the service sent a second letter dated october 20xx repeating the request for information no response was received to this request law sec_501 of the internal_revenue_code provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 of the internal_revenue_code provides that every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe sec_1_6033-2 of the income_tax regulations provides that except as provided in sec_6033 and paragraph g of this section every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respeet to the books of accounts or records to be kept by such organizations revrul_59_95 1959_1_cb_627 provides that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position the organization has submitted three annual returns which do not contain any information about its finances or activities when contacted with a request for information about its 20xx year it did not respond because it is unwilling or unable to establish that it is observing the conditions required for continuation of exemption the exempt status of the organization should be revoked taxpayers position the taxpayer had not responded to any request for information or submitted its position conclusion exemption from tax under sec_501 of the internal_revenue_code is revoked for the org a church integrated auxiliary as of january 20xx the organization is required to file forms for 20xx and subsequent years
